Citation Nr: 0947759	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-11 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from June 1978 to February 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April and September 2005 
by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office.  In the decisions, the RO concluded 
that the appellant had not presented new and material 
evidence to reopen a claim for service connection for hearing 
loss which had previously been denied in June 2003.  

In November 2008, the Veteran filed a formal claim seeking a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  To date, VA 
has not taken any action with respect to this claim and it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection for hearing loss was previously denied 
by the RO in June 2003 on the basis that the Veteran did not 
have a hearing loss disability within the meaning of VA 
regulations.  The Veteran was notified in writing of the 
decision, but she did not initiate an appeal within the 
applicable time limit.   

2.  The additional evidence which has been presented shows 
that the Veteran does not currently have hearing loss with 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 40 decibels or greater; or 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz being 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test being less than 94 percent.

3.  Evidence received subsequent to the June 2003 rating 
decision is cumulative and redundant of the evidence of 
record at the time of the prior final denial of the claim, 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1100, 20.1103 (2009).  

2.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in March 2005, July 2005, and September 2008 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  

The Board also notes that the Veteran has been informed 
through the letters of the definition of new and material 
evidence, and what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In addition, notice was provided regarding potential 
ratings and effective dates in April 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Her 
service medical records and post service treatment records 
have been obtained.  Records were also obtained from the 
Social Security Administration.  She has declined a hearing.  

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may only be granted if claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.  Specifically, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Veteran's claim for service connection for hearing loss 
was previously denied by the RO in June 2003 on the basis 
that a VA audiometric examination had shown that her hearing 
was within normal limits bilaterally.  The Veteran was 
notified in writing of the decision, but he did not initiate 
an appeal within the applicable time limit.  

The previously considered evidence included the report of a 
VA audiology examination conducted in June 2003 which 
reflects that hearing loss pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
10
LEFT
25
25
20
15
20

The average loss in the right ear was 17 decibels, and the 
average in the left ear was 20 decibels.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 in the left ear.

The prior decision is final based upon the evidence then of 
record. 38 U.S.C.A. § 7105.  A final rating or Board decision 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c).  However, under 38 U.S.C.A. § 5108, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
June 2003 decision, which was the only final adjudication 
that disallowed the Veteran's claim.

According to VA regulation, "new" means existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an un-established fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a) (2008).  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id.

The additional evidence which has been presented includes 
records from the Social Security Administration which 
indicate that she was granted benefits by that organization 
based in part on consideration of tinnitus.  However, none of 
those records contain audiological findings suggesting that 
the criteria set forth in 38 C.F.R. § 3.385 are met.

The additional evidence which has been presented includes 
additional statements by the Veteran in which she reported 
having hearing loss.  However, these assertions are 
cumulative and redundant, essentially duplicating his 
assertions made at the time of the previous denial.  
Therefore, they are not new and material.  

The additional evidence also includes numerous VA treatment 
records, including audiology records.  These records reflect 
that the Veteran has been provided hearing aids by the VA.  
Significantly, however, the audiology test results reflect 
that her level of hearing loss still does not meet the 
criteria contained in 38 C.F.R. § 3.385.  In this regard, on 
audiological evaluation in June 2005, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
20
LEFT
10
5
15
15
5

The average loss was 13 decibels in the right ear and 10 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 in the left ear. 

A medical record showing no current hearing loss disability 
cannot be considered to be new and material.  On the 
contrary, this additional evidence tends to support and 
confirm the reasons for the previous denial.

For the foregoing reasons, the Board finds that evidence 
received subsequent to the June 2003 rating decision is 
cumulative and redundant of the evidence of record at the 
time of the prior final denial of the claim, and does not 
raise a reasonable possibility of substantiating the claim 
for service connection for hearing loss.  New and material 
evidence has not been presented to warrant reopening the 
claim of entitlement to service connection for hearing loss.  
Therefore, the prior June 2003 rating decision that denied 
entitlement to service connection for hearing loss remains 
final.  


ORDER

New and material evidence has not been presented to reopen 
the claim for service connection for hearing loss.  The 
appeal is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


